Citation Nr: 1606748	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, with combat service in Vietnam from May 1969 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision that, in pertinent part, denied service connection for bilateral hearing loss and for tinnitus; and from a September 2009 rating decision that, in pertinent part, denied a disability rating in excess of 50 percent for service-connected PTSD.  The Veteran timely appealed both of these decisions.  

This case was previously before the Board in April 2013 at which time it was remanded for additional development.  Significantly, the Board noted at that time that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  At that time, the Board noted that the Veteran continued to work and, while the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The Board, thus, found that a claim for a TDIU was not raised by the record.  Since the Board's April 2013 remand, the Veteran continues to work.  As such, the Board finds that a claim for a TDIU has not been raised by the current record.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the tinnitus claim, as noted in the April 2013 Board remand, in April 2009, a VA audiologist opined that the Veteran's current tinnitus was not caused by or a result of his active duty military noise exposure.  The audiologist reasoned that there were no complaints of hearing loss or tinnitus during both the enlistment and separation examinations; and that while service treatment records were positive for a recurrent earache in the left ear with resolution, there were no complaints of hearing loss or tinnitus during interim medical visits.  

Pursuant to the April 2013 Board remand, the Veteran was afforded a new VA audiological examination in May 2013 which considered the Veteran's lay statements of onset in service, to include during combat in Vietnam and when firing a weapon or around loud noise.  Significantly, the May 2013 VA examiner pined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale for this opinion was that, although there was some report of tinnitus in the past, the Veteran stated during the May 2013 VA examination that he had not experienced tinnitus lately. 

In a December 2015 Informal Hearing Presentation, the Veteran's representative wrote that the May 2013 VA examiner's negative nexus opinion regarding the Veteran's claimed tinnitus was not supported by adequate reasoning.  First, the representative noted that tinnitus "may be present all the time, or it may come and go."  See Tinnitus, http://www.mayoclinic.org/diseasesconditions/ tinnitus/basics/symptoms/con-20021487, last viewed 28 Dec 2015.  The representative wrote that the Veteran may suffer from tinnitus, even if it is not always present.  Second, the examiner wrote that the Veteran's claim has been pending for some time now.  If he has suffered from tinnitus at any time during the pendency of his claim he is entitled to consideration of service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board agrees with the Veteran's representative that, given the flawed rationale, the May 2013 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded a new audiological examination and an opinion should be obtained as to whether any current tinnitus is related to his military service.

With regard to the bilateral hearing loss claim, in the December 2015 Informal Hearing Presentation, the Veteran's representative wrote that the outcome of the tinnitus claim may have been some bearing on the hearing loss issue and requested remand of the bilateral hearing loss issue as well.  The Board agrees with the Veteran's representative that the outcome of the tinnitus claim may have some bearing on the hearing loss issue and further notes that the May 2013 VA examiner did not address the service treatment records showing complaints of left ear trouble in January 1970 when firing a weapon or when around loud noises, and that the Veteran felt something pull in his left ear at the time upon turning his head.  As such, on remand, the Veteran should be afforded a new audiological examination and an opinion should be obtained as to whether any current bilateral hearing loss is related to his military service.

With regard to the PTSD claim, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in May 2013.  However, since such time, he has alleged an increase in his PTSD symptomatology.  Specifically, in a December 2015 Informal Hearing Presentation, the Veteran's representative wrote that the May 2013 VA examination was over two years old and that the Veteran requested a new examination as the May 2013 VA examination was too remote in time to determine the current severity of his symptoms.  Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the May 2013 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, a review of the claims file includes VA treatment records dated through February 2013.  Given the need to remand for other reasons, the Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities.  Thereafter, all identified records, to include those dated from February 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities, to include PTSD and a bilateral eye disorder.  Thereafter, all identified records, to include VA records dated from February 2013 to the present, should be obtained.  

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After any additional treatment records are associated with the claims file, arrange for a new VA audiology examination.  The examiner is to review the entire claims file, including a complete copy of this REMAND.  

After conducting clinical audiology testing, the examiner is to indicate whether a hearing loss disability and/or tinnitus is present in either ear.

Then, with respect to any diagnosed tinnitus, the physician must provide an opinion as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, particularly, claimed in-service noise exposure.  

Then, with respect to any diagnosed hearing loss disability of either ear, the physician must provide an opinion as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, particularly, claimed in-service noise exposure.  

In doing so, the examiner should discuss the following: (1) the Veteran's conceded significant noise exposure in combat in Vietnam as a light weapons infantryman, or when firing a weapon or around loud noise, or as reported by the Veteran, (2) service treatment records showing complaints of left ear trouble in January 1970 when firing a weapon or when around loud noises, and that the Veteran felt something pull in his left ear at the time upon turning his head, and (3) the Veteran's allegation of having serious ringing in his ears since returning from Vietnam, and that his hearing had always been a problem.
	
If the examiner determines that the Veteran does not currently have tinnitus, he or she should explain the discrepancy between the diagnosis of tinnitus during the April 2009 VA examination and the December 2015 Informal Hearing Presentation argument that tinnitus "may be present all the time, or it may come and go" and opine whether the Veteran has had tinnitus at any time during the course of this appeal.  

The examiner must set forth complete rationale for the conclusions reached.  If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly so state and explain why this is so.

3. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact the Veteran's service-connected PTSD has on his ordinary activities, to include his employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner must provide a complete rationale for any stated opinion. 

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




